DETAILED ACTION
This Office Action is responsive to the amendment filed on 1/18/2022.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
Claims 16-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-6 and 8 of U.S. Patent No. 10889697. Although the claims at issue are not identical, they are not patentably distinct from each other.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference. 

Claim 16-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39-42, 44-47, 55, and 57 of copending 
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102

Claims 16, 17, 19, and 21-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piel et al, EP2583998.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference. 

Claim Rejections - 35 USC § 103
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Piel et al, EP2583998.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference. 

Claims 16-26 are rejected under 35 U.S.C. 103 as being unpatentable over Palmlöf et al, EP2570455.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference.

Claim 16-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cottle WO2013/101767.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference.

Response to Arguments
Applicant's arguments filed 1/18/2022 have been fully considered but they are not persuasive.
Regarding the rejection over Piel et al, EP2583998: Applicant argues that the prior art does not teach or fairly suggest the production of a composition as defined in the independent claim. 
As discussed in the previous Office Action, the inventive example of Piel discloses the production of a composition comprising an ethylene base resin and 2.3% by weight carbon black, corresponding to claimed component (B). Said composition is characterized by a MFR5 of 0.2 g/10 min, a viscosity (eta747) of 810, a MFR21 of 6.6 g/10 min, a density of 961 kg/m3, Mw of 282 kg/mol, and a tensile modulus of 1122 MPa. Further note that the composition of the invention example is characterized by Mn of 10700. Based on these numbers, it is calculated that the prior art composition is characterized by a Mw/Mn of about 26.4.
Regarding the claimed base resin (A): The composition of the prior art example comprises an ethylene base resin characterized by a density of 948.2 kg/m3. Piel teaches that said base resin comprises a low molecular weight (LMW) (co)polymer fraction (A) and a high molecular weight (HMW) (co)polymer fraction (B). Furthermore, the process 
Regarding the claimed SHI2.7/210:  Piel is silent regarding the production of a composition having the recited values of SHI2.7/210; however, it is reasonably expected that these properties are met by the prior art.
As discussed in the previous paragraphs and in the previous Office Action, the prior art example discloses a composition wherein
the overall composition comprises the same components of a base resin and carbon black combined in the same ratio as recited in the instant claims;
the base resin of the prior art example has the same density and comprises the same homopolymer LMW fraction and ethylene copolymer HMW fraction as the base resin recited in the claims; and
the overall composition is characterized by properties of density, MFR5, MFR21, eta747, Mw, Mw/Mn, and tensile modulus that are within the ranges recited in the instant claims;
Furthermore, the prior art composition is prepared via a process comprising the steps of 1) polymerizing ethylene using a Ziegler-Natta catalyst to form the low molecular weight fraction; 2) transferring the product of step (1) to a gas phase reactor, 3) addition and polymerization of ethylene and 1-butene to form the high molecular weight fraction; 
“[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on inherency under 35 U.S.C. 102, on prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…" as that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (MPEP § 2112).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product; see In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) (MPEP § 2113).
As discussed above and in the previous Action, Piel discloses a composition which appears to be the same as the claimed composition; an ordinary artisan would therefore reasonably expect that its properties would necessarily be the same as claimed and inherently be not different from those of the claimed composition. The burden is therefore shifted to the applicant to provide evidence that the properties used to define the composition of the instant application would not be present in the composition disclosed by Piel.
Applicant has not provided any arguments to point out the supposed errors in the rejection of record. Applicant also has not provided any evidence that the claimed 
Applicant alleges that “the exemplary data of the present application provides a clear distinction over that set forth” in the cited references; however, no further explanation of this point is provided. It therefore appears that applicant intended to argue that the claimed invention yields unexpected results over the prior art. Evidence of secondary  considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. 102 rejections and thus cannot overcome a rejection so based; see In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973) (MPEP §  2131.04). Evidence of allegedly unexpected results therefore are not relevant to the rejection of the independent claim over Piel.
Additionally, the burden is on the applicant to explain any data proffered as evidence of non-obviousness; see MPEP § 716.02(b) and the cases cited therein. Applicant merely cites the data from the specification; no explanation has been provided to establish that the cited results are unobvious and of both statistical and practical significance as required (MPEP § 716.02(b)(I)). Applicant’s argument therefore is not persuasive with respect to the rejection of claim 20 under 35 U.S.C. 103 over Piel. The rejections over Piel are therefore maintained.
Regarding the rejection over Palmlöf: Applicant argues that the prior art does not teach or fairly suggest the production of a composition as defined in the independent claim.
As discussed in paragraphs 33 to 39 of the Office Action mailed on 10/15/2021, Palmlöf renders obvious the production of a composition comprising a base resin and 10 wt% or less carbon black. The prior art composition is characterized by a MFR5 less than 1 g/10 min, a SHI2.7/210 in the range of 55 to 105, and eta747 greater than or equal to 470 kPas; note that these ranges all overlap the ranges recited in the instant claims.
Said base resin is characterized by a density of at least 948kg/m3, overlapping the claimed range. Palmlöf further teaches that the base resin is a multimodal composition copolymer of ethylene and a C3-C12 olefin comprising fractions (A), (B), and (C); these fractions are characterized by different Mw values. One of ordinary skill in the art will recognize that if fractions A, B, and C are characterized by different Mw values, as taught by Palmlöf, one of the three will necessarily have an Mw that is less than that of the other two. The prior art base resin therefore corresponds to claimed base resin A.
It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). see also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.") (MPEP § 2144.05).
As noted above, the prior art ranges for base resin density, MFR5, a SHI2.7/210, and eta747 all overlap the ranges recited in the instant claims. Barring  a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to prepare a composition as defined in the claims in view of the 
As discussed earlier in this Action, applicant merely cites the data from the specification as allegedly demonstrating the differences between the claimed invention and the prior art; no explanation has been provided to establish that the cited results are unobvious and of both statistical and practical significance as required (MPEP § 716.02(b)(I)). Applicant therefore has not met the burden of establishing that the claimed invention yields unexpected results over the prior art. The rejection over Palmlöf is therefore maintained.
Regarding the rejection over Cottle WO2013/101767: Applicant argues that the prior art does not teach or fairly suggest the production of a composition as defined in the independent claim.
As discussed in paragraphs 40 to 46 of the Office Action mailed on 10/15/2021, Cottle discloses a bimodal polyethylene composition, wherein the prior art composition is characterized by properties of MFR5, SHI2.7/210, and eta747 Pa in ranges that overlap those recited in the instant claims. The base resin of the prior art composition is characterized by a density in a range overlapping the claimed range, and comprises a LMW ethylene homopolymer fraction and a HMW copolymer fraction of ethylene and a C4 to C8 olefin; the prior art base resin therefore corresponds to claimed base resin A.
As noted above, the prior art ranges for base resin density, MFR5, SHI2.7/210, and eta747 all overlap the ranges recited in the instant claims. Barring  a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of In re Woodruff, In re Wertheim, and In re Peterson cited earlier in this Action. Applicant has not provided any arguments and/or evidence pointing out the supposed errors in the rejection of record. Applicant’s argument that the prior art does not suggest the claimed invention therefore is not persuasive.
As discussed earlier in this Action, applicant merely cites the data from the specification as allegedly demonstrating the differences between the claimed invention and the prior art; no explanation has been provided to establish that the cited results are unobvious and of both statistical and practical significance as required (MPEP § 716.02(b)(I)). Applicant therefore has not met the burden of establishing that the claimed invention yields unexpected results over the prior art. The rejection over Cottle is therefore maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765    

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765